DISSENTING OPINION.
BIGGS, J.
I am of the opinion that there is substantial evidence that the defendant bought the machine from Walker with knowledge of the conditions of the sale between plaintiff and Walker. Eor this reason I think that the circuit court committed prejudicial error when it peremptorily instructed the jury that the plaintiff was not entitled to the possession of the property. Yeager, a witness for plaintiff testified, that Walker sent him to Rawlings to negotiate the sale of one-half interest in the machine. Concerning this interview the witness said: “Q. What passed between you? A. I asked him what he was going to do about buying a half interest in that threshing machine, and he said he did not know, hardly, what to do about it,.said he had about come to the conclusion not to buy it unless he could get in like Mr. Walker. He said if he would go and buy a half interest in the machine and pay his money for it and then Walker would run it a year or two and if he did not’ pay for it he might have some trouble about it, Bames might come and take it away from him. He said he had about made up his mind not to buy unless he got in like Walker was.
“Q. Hid he say anything further about how Mr. Walker had it? A. No, sir, he knew how Mr. Walker had it. Q. How do you know ?
“Defendant objected, court sustained the.objection and plaintiff excepted at the time and saved his exceptions.
*191“Court: What else did lie say, if anything? A. He said that Mr. Walker had not paid but very little on it. He said that he had paid $31 or $33,1 would not say for certain which, and that was all he had paid. He said that if he bought and paid for his half interest Mr. Walker might run it a year or two and he would have trouble, and Mr. Barnes would take it away from him.”
Under the testimony of Taeger and of plaintiff I think the question of good faith of defendant in making the purchase ought to have been submitted to the jury. ,